 

Exhibit 10.2

 

To subscribe for Units including Common Stock and Warrants

to Purchase Shares of Common Stock in the private offering of

 

PROTEA BIOSCIENCES GROUP, INC.

 

1.Date and Fill in the number of units (the “Units”), with each Unit consisting
of (a) 400,000 shares of common stock, par value $0.0001 per share, of the
Company (“Common Stock”) at a purchase price of $0.25 per share, and (b) a
warrant to purchase 200,000 shares of Common Stock at an exercise price of
$0.375 per share for a period of three (3) years following the Final Closing
Date (as such term is defined in the Warrant) (the “Warrant”) being subscribed
for and Complete and Sign the Signature Page included in this Subscription
Agreement.

 

2.Initial the Accredited Investor Certification attached to this Subscription
Agreement.

 

3.Complete and Sign the Signature Page attached to this Subscription Agreement.
NOTICE: Please note that by executing the attached Subscription Agreement, you
will be deemed to have executed the Unit Purchase Agreement (Exhibit B to this
Subscription Agreement), the Warrant (Exhibit B to the Unit Purchase Agreement),
and the Registration Rights Agreement (Exhibit F to the Unit Purchase Agreement)
(this Subscription Agreement, together with the Memorandum, the Unit Purchase
Agreement, the Registration Rights Agreement, and the Warrant are collectively
referred to herein as the “Transaction Documents”), each of which are attached
to the Memorandum, and will be treated for all purposes as if you did sign each
such Transaction Document even though you may not have physically signed the
signature pages to such documents.

 

4.Complete and Return the attached Investor Questionnaire and, if applicable,
Wire Transfer Authorization attached to this Subscription Agreement.

 

5.Return all forms to your Account Executive and then send all signed original
documents with a check (if applicable) to:

 

Laidlaw & Company (UK) Ltd.

546 Fifth Avenue, 5th Floor

New York, NY 10036

 

6.Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Protea Biosciences Group, Inc.” Account No. 1502614645.

 

For wiring funds directly to the escrow account, use the following instructions:

 

Signature Bank 261 Madison Avenue New York, NY 10016 Acct. Name: Signature Bank
as Escrow Agent for   Protea Biosciences Group, Inc. ABA Number: 026013576 SWIFT
Code: SIGNUS33 A/C Number: 1502614645

 

FBO: Purchaser Name   Social Security Number   Address

 

  1

 

 

ALL SUBSCRIPTION DOCUMENTS MUST BE FILLED IN AND SIGNED EXACTLY AS SET FORTH
WITHIN.

 

SUBSCRIPTION AGREEMENT

 

FOR

 

PROTEA BIOSCIENCES GROUP, INC.

 

Dated: _________________, 2015

 

Protea Biosciences Group, Inc.

c/o Laidlaw & Company (UK) Ltd.

546 Fifth Avenue, 5th Floor

New York, NY 10036

 

Ladies and Gentlemen:

 

1.      Subscription. The undersigned (the “Purchaser”) will purchase the number
of units (“Units”) of securities of Protea Biosciences Group, Inc., a Delaware
corporation (the “Company”), set forth on the signature page to this
Subscription Agreement, at a purchase price of $100,000 per Unit, with each Unit
consisting of (a) 400,000 shares of common stock, par value $0.0001 per share,
of the Company (“Common Stock”), and (b) a warrant to purchase 200,000 shares of
Common Stock at an exercise price of $0.375 per share for a period of three (3)
years following the Final Closing Date (as such term is defined in the Warrant)
(the “Warrant”). The shares of Common Stock underlying the Warrant may
hereinafter be referred to as the “Warrant Shares”). The Units are being offered
(the “Offering”) by the Company pursuant to the offering terms set forth in the
Company’s Confidential Private Placement Memorandum, dated as of August 4, 2015,
as may be amended and/or supplemented, from time to time (collectively, the
“Memorandum”).

 

The Units are being offered on a “reasonable efforts, all or none” basis with
respect to the minimum of $100,000 (the “Minimum Offering Amount”), which shall
be exclusive of the Exercise Amount (defined below) and thereafter on a
“reasonable efforts” basis up to the maximum of $4,000,000 (the “Maximum
Offering Amount”); provided that the Company and Laidlaw & Company (UK) Ltd.
(“Laidlaw” or the “Placement Agent”) may increase the Maximum Offering to as
much as 45 Units or up to $4,500,000 to cover over-allotments in subscriptions
on the same terms and conditions as otherwise set forth in the Transaction
Documents (the “Overallotment Amount”). The Maximum Offering Amount and the
Overallotment Amount shall not include up to an additional $3,375,000 (the
“Exercise Amount”) that may be paid to the Company upon full exercise of all
Warrants included in the Units sold in the Offering upon the Initial Closing of
the Offering and/or such other investors as the Company and the Placement Agent
may mutually agree upon (collectively, the “Additional Investors”).

 

The Initial Closing (as defined herein) of this Offering shall be subject to
subscriptions being received from qualified investors and accepted by the
Company. Upon acceptance by the Company after the date hereof of subscriptions
for the Minimum Offering Amount, the Placement Agent and the Company shall have
the right at any time thereafter, prior to the Termination Date (as defined
below), to effect an initial closing with respect to this Offering (the “Initial
Closing”). Thereafter, the Placement Agent and the Company shall continue to
accept, and continue to have closings (together with the Initial Closing, each a
“Closing”) for, additional subscriptions for Securities from investors from time
to time.

 

  2

 

 

The Units will be offered for a period (the “Initial Offering Period”)
commencing on the date of the Memorandum and continue until the earliest of (i)
August 31, 2015 (the “Minimum Offering Amount Deadline”), (ii) the date upon
which subscriptions for the Maximum Offering offered hereunder have been
accepted, or (iii) the date upon which the Company elects to terminate the
Offering (the “Termination Date”), subject to the right of the Company and the
Placement Agent to extend the Offering until as late as October 31, 2015 (the
“Final Termination Date”), without further notice to or consent by investors, if
the Minimum Offering Amount has not be subscribed by the Minimum Offering Amount
Deadline. This additional period, together with the Initial Offering Period,
shall be referred to herein as the “Offering Period.”

 

The minimum investment amount that may be purchased by an investor is one Unit
at a price of $100,000 (the “Investor Minimum Investment”); provided however,
the Company and the Placement Agent, in their mutual discretion, may accept an
investor subscription for an amount less than the Investor Minimum Investment.
The subscription for the Units will be made in accordance with and subject to
the terms and conditions of this Subscription Agreement and the Memorandum.

 

All subscription funds will be held in a non-interest bearing escrow account in
the Company’s name at Signature Bank (the “Escrow Agent”), 261 Madison Avenue,
New York, New York 10016, or with such other escrow agent as may be appointed by
Laidlaw and the Company (the “Escrow Account”).

 

In the event that (i) subscriptions for the Offering are rejected in whole (at
the sole discretion of the Company), (ii) the Minimum Offering Amount has not
been subscribed for prior to September 30, 2015, or, if extended, prior to
October 31, 2015, or (iii) the Offering is otherwise terminated by the Company
or the Placement Agent prior to the expiration of the Initial Offering Period
or, if extended, prior to the Final Termination Date, then the Escrow Agent will
refund all subscription funds held in the Escrow Account to the persons who
submitted such funds, without interest, penalty or deduction. If a subscription
is rejected in part (at the sole discretion of the Company or Laidlaw) and the
Company accepts the portion not so rejected, the funds for the rejected portion
of such subscription will be returned without interest, penalty, expense or
deduction.

 

Laidlaw and the Company each reserves the right (but is not obligated) to have
its employees, agents, officers, directors and affiliates of Laidlaw or the
Company to purchase Units in the Offering and all such purchases will be counted
towards the Minimum Offering Amount and the Maximum Offering Amount.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain capitalized terms
used, but not otherwise defined herein, will have the respective meanings
provided in the Memorandum.

 

2.           Payment. The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Signature Bank, as Escrow
Agent for Protea Biosciences Group, Inc.,” in the full amount of the purchase
price of the Units being subscribed for. Together with the check for, or wire
transfer of, the full purchase price, the Purchaser is delivering a completed
and executed Signature Page to this Subscription Agreement along with a
completed and executed Investor Questionnaire, which is attached hereto as
Exhibit A. By executing this Subscription Agreement (this “Subscription
Agreement”), you will also be deemed to have executed each of the Unit Purchase
Agreement in the form of Exhibit B to this Subscription Agreement, the Warrant
in the form Exhibit B to the Unit Purchase Agreement and the Registration Rights
Agreement in the form of Exhibit F to the Unit Purchase Agreement (this
Subscription Agreement, together with the Memorandum, the Unit Purchase
Agreement, the Registration Rights Agreement, and the Warrant are collectively
referred to herein as collectively the “Transaction Documents”), and will be
bound by the respective terms of each of them.

 

  3

 

 

3.            Deposit of Funds. All payments made as provided in Section 2
hereof will be deposited by the Purchaser as soon as practicable with the Escrow
Agent, or such other escrow agent appointed by Laidlaw and the Company, in the
Escrow Account. In the event that the Company does not effect a Closing during
the Offering Period, the Escrow Agent will refund all subscription funds,
without deduction and/or interest accrued thereon, and will return the
subscription documents to each Purchaser. If the Company or Laidlaw rejects a
subscription, either in whole or in part (at the sole discretion of the Company
or Laidlaw), the rejected subscription funds or the rejected portion thereof
will be returned promptly to such Purchaser without interest, penalty, expense
or deduction.

 

4.            Acceptance of Subscription. The Purchaser understands and agrees
that the Company or Laidlaw, each in its sole discretion, reserves the right to
accept this or any other subscription for the Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
or any other subscription. The Company will have no obligation hereunder until
the Company executes an executed copy of the Subscription Agreement. If
Purchaser’s subscription is rejected in whole (at the sole discretion of the
Company or Laidlaw), the Offering is terminated or the Minimum Offering Amount
is not subscribed for and accepted prior to the expiration of the Initial
Offering Period or, if extended, prior to the Final Termination Date, all funds
received from the Purchaser will be returned without interest, penalty, expense
or deduction, and this Subscription Agreement will thereafter be of no further
force or effect. If Purchaser’s subscription is rejected in part (at the sole
discretion of the Company or Laidlaw) and the Company accepts the portion not so
rejected, the funds for the rejected portion of such subscription will be
returned without interest, penalty, expense or deduction, and this Subscription
Agreement will continue in full force and effect to the extent such subscription
was accepted. The Purchaser may revoke its subscription and obtain a return of
the subscription amount paid to the Escrow Account at any time before the date
of the Initial Closing. The Purchaser may not revoke this subscription or obtain
a return of the subscription amount paid to the Escrow Agent on or after the
date of the Initial Closing. Any subscription received after the Initial Closing
but prior to the Termination Date shall be irrevocable.

 

5.            Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)            None of the Common Stock, the Warrants, the Conversion Shares, or
the Warrant Shares (collectively referred to hereafter as the “Securities”) are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Purchaser understands that the offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof and the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement and the Unit Purchase Agreement;

 

(b)            The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received and have carefully reviewed the Memorandum, this Subscription
Agreement, and each of the Transaction Documents and all other documents
requested by the Purchaser or its Advisors, if any, and understand the
information contained therein, prior to the execution of this Subscription
Agreement;

 

(c)            Neither the Securities and Exchange Commission (the “Commission”)
nor any state securities commission has approved or disapproved of the
Securities or passed upon or endorsed the merits of the Offering or confirmed
the accuracy or determined the adequacy of the Memorandum. The Memorandum has
not been reviewed by any Federal, state or other regulatory authority. Any
representation to the contrary may be a criminal offense;

 

  4

 

 

(d)            All documents, records, and books pertaining to the investment in
the Securities including, but not limited to, all information regarding the
Company and the Securities, have been made available for inspection and reviewed
by the Purchaser and its Advisors, if any;

 

(e)            The Purchaser and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from the Company’s officers
and any other persons authorized by the Company to answer such questions,
concerning, among other related matters, the Offering, the Securities, the
Transaction Documents and the business, financial condition, results of
operations and prospects of the Company and all such questions have been
answered by the Company to the full satisfaction of the Purchaser and its
Advisors, if any;

 

(f)            In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or other information (oral
or written) other than as stated in the Memorandum;

 

(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the offering of the Securities through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or over the Internet, in connection with the offering and sale of the Securities
and is not subscribing for the Securities and did not become aware of the
Offering through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally;

 

(h)           The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than fees to be paid by the Company to Laidlaw, as described in the
Memorandum);

 

(i)            The Purchaser, either alone or together with its Advisors, if
any, has such knowledge and experience in financial, tax, and business matters,
and, in particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;

 

(j)            The Purchaser is not relying on the Company, Laidlaw or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in any of the Securities and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisors;

 

(k)           The Purchaser is acquiring the Securities solely for such
Purchaser’s own account for investment and not with a view to resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of any of the Securities and the Purchaser has no plans to enter into any
such agreement or arrangement;

 

(l)           The Purchaser understands and agrees that purchase of the
Securities is a high risk investment and the Purchaser is able to afford an
investment in a speculative venture having the risks and objectives of the
Company. The Purchaser must bear the substantial economic risks of the
investment in the Securities indefinitely because none of the Securities may be
sold, hypothecated or otherwise disposed of unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available. Legends will be placed on the certificates
representing the Common Stock, the Warrants and the shares of Common Stock
issuable upon exercise of the Warrants to the effect that such securities have
not been registered under the Securities Act or applicable state securities laws
and appropriate notations thereof will be made in the Company’s books;

 

  5

 

 

(m)           The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity from its investment in the Securities for an indefinite period of
time;

 

(n)            The Purchaser is aware that an investment in the Securities
involves a number of very significant risks and has carefully read and
considered the matters set forth in the Memorandum and, in particular, the
matters under the caption “Risk Factors” therein and understands any of such
risk may materially adversely affect the Company’s operations and future
prospects;

 

(o)           At the time such Purchaser was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be an“accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the Securities and Exchange Commission under the
Securities Act and has truthfully and accurately completed the Investor
Questionnaire attached as Exhibit A to this Subscription Agreement and will
submit to the Company such further assurances of such status as may be
reasonably requested by the Company;

 

(p)            The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 

(q)            The Purchaser and its Advisors, if any, have had the opportunity
to obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum including, but not limited to, the terms and conditions of the
Securities as set forth therein and the Transaction Documents and all other
related documents, received or reviewed in connection with the purchase of the
Securities and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business and prospects of the Company deemed relevant by the
Purchaser or its Advisors, if any, and all such requested information, to the
extent the Company had such information in its possession or could acquire it
without unreasonable effort or expense, has been provided by the Company in
writing to the full satisfaction of the Purchaser and its Advisors, if any;

 

  6

 

 

(r)            The Purchaser represents to the Company that any information
which the undersigned has heretofore furnished or is furnishing herewith to the
Company is complete and accurate and may be relied upon by the Company in
determining the availability of an exemption from registration under Federal and
state securities laws in connection with the offering of securities as described
in the Memorandum;

 

(s)           The Purchaser has significant prior investment experience,
including investment in non-listed and unregistered securities. The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Securities will not cause such commitment to become excessive. This
investment is a suitable one for the Purchaser;

 

(t)            The Purchaser is satisfied that it has received adequate
information with respect to all matters which it or its Advisors, if any,
consider material to its decision to make this investment;

 

(u)           The Purchaser acknowledges that any and all estimates or
forward-looking statements or projections included in the Memorandum were
prepared by the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed, will
not be updated by the Company and should not be relied upon;

 

(v)           No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or its Advisors, if any, in
connection with the offering of the Securities which are in any way inconsistent
with the information contained in the Memorandum;

 

(w)          Within five (5) days after receipt of a request from the Company,
the Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(x)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED
AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID
ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;

 

(y)           In making an investment decision, investors must rely on their own
examination of Company and the terms of the Offering, including the merits and
risks involved. Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time;

 

  7

 

 

(z)            (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and

 

(aa)            The Purchaser has read in its entirety the Memorandum and all
exhibits thereto, including, but not limited to, all information relating to the
Company, and the Securities, and understands fully to its full satisfaction all
information included in the Memorandum including, but not limited to, the
Section entitled “Risk Factors”.

 

(bb)            The Purchaser represents that (i) the Purchaser was contacted
regarding the sale of the Securities by the Company or the Placement Agent (or
another person whom the Purchaser believed to be an authorized agent or
representative thereof) with whom the Purchaser had a prior substantial
pre-existing relationship and (ii) it did not learn of the offering of the
Securities by means of any form of general solicitation or general advertising,
and in connection therewith, the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising;

 

(cc)            The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Securities and, when issued, the
Warrant Shares, that such securities have not been registered under the
Securities Act or any state securities or “blue sky” laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement. The Purchaser is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(dd)            The Purchaser acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm prior to an
investment in the Securities.

 

  8

 

 

(ee)            To effectuate the terms and provisions hereof, the Purchaser
hereby appoints the Placement Agent as its attorney-in-fact (and the Placement
Agent hereby accepts such appointment) for the purpose of carrying out the
provisions of the Escrow Agreement by and between the Company, the Placement
Agent and Signature Bank (the “Escrow Agreement”) including, without limitation,
taking any action on behalf of, or at the instruction of, the Purchaser and
executing any release notices required under the Escrow Agreement and taking any
action and executing any instrument that the Placement Agent may deem necessary
or advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct. This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.

 

(ff)            The Purchaser agrees not to issue any public statement with
respect to the Offering, Purchaser’s investment or proposed investment in the
Company or the terms of any agreement or covenant between them and the Company
without the Company’s prior written consent, except such disclosures as may be
required under applicable law.

 

(gg)          The Purchaser understands, acknowledges and agrees with the
Company that this subscription may be rejected, in whole or in part, by the
Company, in the sole and absolute discretion of the Company, at any time before
any Closing notwithstanding prior receipt by the Purchaser of notice of
acceptance of the Purchaser’s subscription.

 

(hh)          The Purchaser acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Purchaser is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Purchaser and neither used by the Purchaser for the
Purchaser’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Purchaser’s subscription may not be accepted by the Company; provided, however,
that (a) the Purchaser may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Purchaser with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

6.           Representations and Warranties of the Company. The representations
and warranties contained in Section 3 of the Unit Pruchase Agreement to be
entered into between the Company and the Purchasers are incorporated herein by
refence and are deemed to be made under this Subscription Agreement.

 

7.           Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, Laidlaw and each of their respective officers, directors,
managers, employees, agents, attorneys, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.

 

  9

 

 

8.            Binding Effect. This Subscription Agreement will survive the death
or disability of the Purchaser and will be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9.            Modification. This Subscription Agreement will not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

10.          Notices. Any notice or other communication required or permitted to
be given hereunder will be in writing and will be mailed by certified mail,
return receipt requested, or delivered by reputable overnight courier such as
FedEx against receipt to the party to whom it is to be given (a) if to the
Company, at the address set forth in the Unit Purchase Agreement or (b) if to
the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party will have furnished in writing
in accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail will be deemed given at the time of
certification thereof, except for a notice changing a party’s address which will
be deemed given at the time of receipt thereof. Any notice or other
communication given by overnight courier will be deemed given at the time of
delivery.

 

11.          Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of any of the Securities will be made
only in accordance with all applicable laws.

 

12.          Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The parties hereto (1) agree that any legal suit, action or proceeding arising
out of or relating to this Subscription Agreement will be instituted exclusively
in New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (2) waive any objection
which the parties may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13.          Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

14.          Use of Pronouns. All pronouns and any variations thereof used
herein will be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

  10

 

 

15.          Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
trade or business secrets of the Company and any business materials that are
treated by the Company as confidential or proprietary, including, without
limitation, confidential information obtained by or given to the Company about
or belonging to third parties.

 

16.          Miscellaneous.

 

(a)            This Subscription Agreement, together with the other Transaction
Documents, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

(b)            Each of the Purchaser’s and the Company’s representations and
warranties made in this Subscription Agreement will survive the execution and
delivery hereof and delivery of the Securities.

 

(c)            Each of the parties hereto will pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)            This Subscription Agreement may be executed in one or more
counterparts each of which will be deemed an original, but all of which will
together constitute one and the same instrument.

 

(e)            Each provision of this Subscription Agreement will be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality will not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)            Paragraph titles are for descriptive purposes only and will not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

17.          Signature Page. It is hereby agreed by the parties hereto that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth hereinbelow, will be deemed and constitute the agreement by the Purchaser
to be bound by all of the terms and conditions hereof as well as by the Unit
Purchase Agreement and each of the other Transaction Documents, and will be
deemed and constitute the execution by the Purchaser of all such Transaction
Documents without requiring the Purchaser’s separate signature on any of such
Transaction Documents.

 

[Remainder of page intentionally left blank.]

 

  11

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act   What is money laundering?   How big is the problem and
why is it important?           The USA PATRIOT Act is designed to detect, deter,
and punish terrorists in the United States and abroad.  The Act imposes new
anti-money laundering requirements on brokerage firms and financial
institutions.  Since April 24, 2002 all brokerage firms have been required to
have new, comprehensive anti-money laundering programs. To help you understand
these efforts, we want to provide you with some information about money
laundering and our steps to implement the USA PATRIOT Act.   Money laundering is
the process of disguising illegally obtained money so that the funds appear to
come from legitimate sources or activities.  Money laundering occurs in
connection with a wide variety of crimes, including illegal arms sales, drug
trafficking, robbery, fraud, racketeering, and terrorism.   The use of the U.S.
financial system by criminals to facilitate terrorism or other crimes could well
taint our financial markets.  According to the U.S. State Department, one recent
estimate puts the amount of worldwide money laundering activity at $1 trillion a
year.

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.   As part
of our required program, we may ask you to provide various identification
documents or other information.  Until you provide the information or documents
we need, we may not be able to effect any transactions for you.

 

  12

 

 

PROTEA BIOSCIENCES GROUP, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of $_________________, representing
________ ______Unit(s), each Unit consisting of (i) 400,000 shares of Common
Stock and (ii) a Warrant to purchase 200,000 shares of Common Stock, at a
purchase price of $100,000 per Unit (NOTE: to be completed by the Purchaser).

 

Date (NOTE: To be completed by the Purchaser): __________________, 2015

 

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)       Print Name(s)   Social
Security Number(s)       Signature(s) of Purchaser(s)   Signature       Address:
              Date      

 

 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

          Federal Taxpayer Name of Partnership,   Identification Number
Corporation, Limited     Liability Company or Trust             By:        
Name:   State of Organization   Title:           Address:               Date    
 

 

AGREED AND ACCEPTED:

 

PROTEA BIOSCIENCES GROUP, INC.

 

By:         Name:   Date   Title:    

 

   

 

 

Exhibit A

 

FORM OF INVESTOR QUESTIONNAIRE

 

PROTEA BIOSCIENCES GROUP, INC.

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______I certify that I have a “net worth” of at least $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. For purposes of calculating net worth under this paragraph, (i) the
primary residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial _______I certify that I have had an annual gross income for the past two
years of at least $200,000 (or $300,000 jointly with my spouse) and expect my
income (or joint income, as appropriate) to reach the same level in the current
year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in Company.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

 

Initial _______The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

 

   

 

 

Initial _______The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

 

Initial _______The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial _______The undersigned certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in Company.

 

Initial _______The undersigned certifies that it is a trust with total assets of
at least $5,000,000, not formed for the specific purpose of investing in
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

Initial _______The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

 

Initial _______The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

   

 

 

PROTEA BIOSCIENCES GROUP, INC.

 

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

Purchaser Name(s):

 

 

 

Individual executing Profile or Trustee:

 

 

 

Social Security Numbers / Federal I.D. Number:

 

 

 

Date of Birth: _________________ Marital Status: _________________

Joint Party Date of Birth:_________________

Investment Experience (Years): ___________

Annual Income: _________________

Liquid Net Worth:_____________

Net Worth: ________________

 

Investment Objectives (circle one or more): Long Term Capital Appreciation,
Short Term Trading, Income, Safety of Principal, Tax Exempt Income or other

 

Home Street Address:

 

 

 

Home City, State & Zip Code:

 

 

 

Home Phone: ________________________ Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:

 

 

 

Employer Street Address:

 

 

 

Employer City, State & Zip Code:

 

 

 

Bus. Phone: __________________________ Bus. Fax: _______________________

 

Bus. Email: ________________________________

 

Type of Business:

 

 

 

LAIDLAW Account Executive / Outside Broker/Dealer:

 

 

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

   

 

 

Section B – Entity Purchaser Information

 

Purchaser Name(s):

 

 

 

Authorized Individual executing Profile or Trustee:

 

 

 

Social Security Numbers / Federal I.D. Number:

 

 

 

Investment Experience (Years): ___________

 

Annual Income: _______________

 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Units?

 

¨ Yes ¨ No

 

Principal Purpose (Trust)____________________________________________________

 

Type of Business:   

 

Investment Objectives (circle one or more): Long Term Capital Appreciation,
Short Term Trading, Income, Safety of Principal, Tax Exempt Income or other

 

Street Address:

 



 

 

City, State & Zip Code:

 

 

 

Phone: ________________________ Fax: ________________________

 

Email: __________________________

 

Laidlaw Account Executive / Outside Broker/Dealer:

 

 



 

   

 

 

Section C – Form of Payment – Check or Wire Transfer

 

____Check payable to “SIGNATURE BANK, AS ESCROW AGENT FOR PROTEA BIOSCIENCES
GROUP, INC.

 

____Wire funds from my outside account according to the “To subscribe for Units
of Common Stock and Warrants to Purchase Shares of Common Stock in the private
offering of PROTEA BIOSCIENCES GROUP, INC.”

 

____Wire funds from my LAIDLAW Account – See following page

 

____The funds for this investment are rolled over, tax deferred from
____________________ within the Allowed 60-day window

 

Section D – Purchaser Instructions for Payments of any Dividends

 

¨   Please make any dividend and any other payment checks pursuant to the Units
to “Sterne Agee & Leach Inc. c/f  ____________________[Insert Client Name]” and
deliver such checks to Laidlaw so that they may deposit them into my Laidlaw
brokerage account       ¨   Please make out any dividend and any other payment
checks pursuant to the Units in the registered name of the Purchaser set forth
in the signature page to the Subscription Agreement for the Units and mail such
checks to me at the address specified in such signature page.

 

Section E – Securities Delivery Instructions (check one)

 

____Please deliver my securities to Laidlaw for deposit into my brokerage
account.

            

____Please deliver my securities to the address listed in the above Investor
Questionnaire.

 

____Please deliver my securities to the below address:

               

 

Purchaser Signature(s)
_______________________________________        Date_______________

 

   

 

 

Wire Transfer Authorization

 

TO: OPERATIONS MANAGER   LAIDLAW & CO. (UK) LTD.     RE: Client Wire Transfer
Authorization   PROTEA BIOSCIENCES GROUP, INC.     DATE:  ________________

 

 

 

This memorandum authorizes the transfer of the following listed funds from my
LAIDLAW Brokerage Account as follows:

 

LAIDLAW Brokerage Account #   ______________________     Wire Amount
$______________________

 

SIGNATURE BANK

261 Madison Avenue

New York, NY 10016

 

ABA Number: 026013576

For Credit to Signature Bank, as Escrow Agent for

Protea Biosciences Group, Inc.

Account No.: 1502614645

 

  REFERENCE:       PURCHASER'S LEGAL NAME           TAX ID NUMBER          
PURCHASER'S ADDRESS    

 

FBO:    

 

Signature:           Signature:         (Joint Signature)

 

   

 

 

Exhibit B

 

Form of Unit Purchase Agreement

 

   

